IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,498


EX PARTE MANUEL ESCARCEGA FLORENTINO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 960D02874-120-1 IN THE 120th DISTRICT COURT

FROM EL PASO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault (5 counts) and sentenced to 40 years' imprisonment.  The Eighth Court of Appeals affirmed
his conviction. Florentino v. State, No. 08-96-000407-CR (Tex. App.--El Paso 1998, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely advise him of his right to petition for discretionary review pro se.
	Appellate counsel filed an affidavit with the trial court.  Counsel also filed his original
notification letter sent to applicant informing him his conviction was affirmed on direct appeal.  That
letter did not inform Applicant of his right to file a pro se petition for discretionary review.  Counsel
does not assert in his affidavit that he ever personally informed applicant of his right to file a pro se
petition for discretionary review.
	The trial court has entered findings of fact and conclusions of law that appellate counsel did
not render deficient performance.  We disagree.  We conclude appellate counsel failed to timely
notify applicant of his right to petition for discretionary review pro se. Ex parte Wilson, 956 S.W.2d
25 (Tex. Crim. App. 1997).  We find, therefore, that applicant is entitled to the opportunity to file
an out-of-time petition for discretionary review of the judgment of the Eighth Court of Appeals in
Cause No. 08-96-00407-CR that affirmed his conviction in Case No. 960D02874-120-1 from the
120th Judicial District Court of El Paso County, Texas.  Applicant shall file his petition for
discretionary review with the Eighth Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: September 13, 2006

PUBLISH